DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 09/23/2021 has been entered. 
Claims 1-20 are pending. 
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (US 20170104553 A1, herein after Liu) in view of Yang et al., (US 20170126447 A1, and herein after Yang).
Claims 1, 10 and 19,
Liu discloses a method for encoding a bitstream for a frame in a wireless transmission, the method comprising: receiving, by an error correction unit of a wireless device, the bitstream (Fig. 2 FIG. 2 is a simplified block diagram of a wireless transmitting device and a receiving device in accordance with a novel aspect. Encoder 205. For wireless device 201 (e.g., a transmitting device), antennae 207 and 208 transmit and receive radio signal, ¶ [0026]); performing, by the error correction unit, forward error correction on the bitstream to generate an error corrected bitstream (a low-density parity-check (LDPC) code is a linear error correcting code, a method of transmission over a noisy transmission channel. LDPC codes are commonly used in WLANs and OFDM systems, ¶ [0006]. each STA can transmit signals using one or more RU. When DCM is applied for a given RU, a transmission procedure with a new LDPC tone mapping scheme is desired to facilitate the enhanced transmission reliability under DCM, ¶ [0007]. For higher modulation schemes such as 64QAM and 256QAM, DCM can also be applied using two different mapping schemes for Sn and Sm on the same encoded bit stream, ¶ [0035]); determining, by a dual sub-carrier modulation (DCM) mapper of the wireless device, a number of data subcarriers for modulating the error corrected bitstream to subcarriers in each half of an orthogonal frequency-division multiplexing (OFDM) symbol, (For example, if the RU size is 102, then the number of complex number generated using DCM is N.sub.SD/2=51. The generated complex numbers will be mapped to data tones of the first half and the data tones of the second half of the frequency segments of the RU.  ¶ [0038]. The modulated symbols of the lower half of the frequency segment are mapped to lower half of the data subcarriers using DCM LDPC tone mapper ¶ [0008]) performing, by the DCM mapper of the wireless device, DCM on the error corrected bitstream based on the determined number of data subcarriers to generate a stream of complex numbers corresponding to the number of data subcarriers (each station (STA) can transmit signals using one or more resource units (RU).  Correspondingly, the number of data tones N.sub.SD for each RU is 24, 48, 102, 234, 468, and 980, respectively. When DCM is applied for a given RU, the number of complex numbers generated using DCM of a given stream is the half of the number of data tones of the RU, i.e., N.sub.SD/2, ¶ [0038]. a number of complex numbers generated by the first and the second modulation schemes is one half of a total number of subcarriers contained in the RU, claim 4). 

Yang discloses wherein the number of data subcarriers is determined to be 26 for a first bandwidth of the frame and 54 for a second bandwidth of the frame (channel bandwidths, transforms, and tone plans are just examples. In alternate embodiments, different channel bandwidths (e.g., 5 MHz, 6 MHz, 6.5 MHz, 40 MHz, 80 MHz, etc.)…and different tone plans can be used ¶ [0076]. Fig. 9 ¶ [0122]…with the bandwidths and/or FFT tones discussed with respect to FIG. 4…RU size can be the number of tones that can be allocated as a group to any station. The tones in each allocation can be divided into data tones (Nsd) and pilot tones. ¶ [0077] a different number of data tones per sub-band) that are transmitted over one or more spatial streams. For example, the packet can include 12 data tones per sub-band, 36 data tones per sub-band, 72 data tones per sub-band. ¶ [0052] sub-carriers can also be called tones, bins, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu by using the features, as taught by Yang in order to robustly improve communication efficiency, ¶ [0005].
Claim 10 encompass limitations that are similar to limitations of claim 1, except processor, memory and the number of subcarrier further determined to be 117 for the third bandwidth of the frame.  Liu discloses Fig. 2 memory, processor.  Liu does not disclose the number of subcarrier further determined to be 117 for the third bandwidth of the frame. Yang discloses the number of subcarrier further determined to be 117 for the different channel bandwidths (e.g., 5 MHz, 6 MHz, 6.5 MHz, 40 MHz, 80 MHz, etc.)…and different tone plans can be used ¶ [0076]. Fig. 9 ¶ [0122]…a different number of data tones per sub-band) that are transmitted over one or more spatial streams).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu by using the features, as taught by Yang in order to robustly improve communication efficiency, ¶ [0005].  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 19 encompass limitations that are similar to limitations of claim 1. Liu discloses in fig. 2 memory and processor.  Thus, it is rejected with the same rationale applied against claim 1 above.

Claims 2, 11 and 20, 
Liu discloses determining, by a low-density parity-check (LDPC) tone mapper of the wireless device, a distance between subcarriers in the OFDM symbol (the LDPC tone-mapping distance parameter D.sub.TM and D.sub.TM.sub._.sub.DCM are constant for each RU size and the values for different RU sizes are given in Table 700, ¶ [0043]); and performing, by the LDPC tone mapper, LDPC tone mapping on the stream of complex numbers based on the determined distance between subcarriers to generate a permuted stream of complex numbers (The D.sub.TM.sub._.sub.DCM LDPC tone mapper guarantees that each two consecutively generated complex constellation numbers will be transmitted on two data tones that are separated by at least (D.sub.TM.sub._.sub.DCM−1) from other data tones. Each D.sub.TM.sub._.sub.DCM corresponds to a different LDPC tone mapper ¶ [0043]. Fig. 7 the LDPC tone mapping for LDPC-coded streams corresponding to user u in the r-th RU is done by permuting the stream of complex numbers generated by the constellation mappers to the following, where N.sub.SD is the total number of data tones in the r-th RU ¶ [0039]).  
Claim 11 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 20 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.

Claim 3,
Liu discloses wherein the distance between subcarriers is determined to be either one subcarrier for the first bandwidth and three subcarriers for the second bandwidth (Fig. 7 the DCM LDPC tone mapper maps the k-th complex number generated by the constellation mappers to the t(k)-th subcarrier as the following (refer back to FIG. 6), where D.sub.TM.sub._.sub.DCM is the LDPC tone mapping distance for the r-th RU when DCM is applied, ¶ [0042]. In figure. 7 DTM shows 1 for RU size 26 and 3 for the RU size 52) or one subcarrier for the first bandwidth and one subcarrier for the second bandwidth (These limitation is considered optional; therefore, not given patentable weights).  

	Liu discloses wherein the distance between subcarriers is further determined to be either six subcarriers for a third bandwidth or three subcarriers for the third bandwidth (Fig. 7 the DCM LDPC tone mapper maps the k-th complex number generated by the constellation mappers to the t(k)-th subcarrier as the following (refer back to FIG. 6), where D.sub.TM.sub._.sub.DCM is the LDPC tone mapping distance for the r-th RU when DCM is applied, ¶ [0042]. In figure. 7 DTM shows 1 for RU size 26 and 3 for the RU size 52 and 6 for the RU size 106).  
Claim 12 encompass limitations that are similar to limitations of claims 3 and 4.  Thus, it is rejected with the same rationale applied against claims 3 and 4 above.
Claims 5 and 14,
	Liu discloses wherein the first bandwidth is 10MHz, the second bandwidth is 20MHz, and the third bandwidth is 40MHz (IEEE 802.11ac is a wireless networking standard in the IEEE 802.11 family providing high-throughput WLANs on the 5 GHz band. Significant wider channel bandwidths (20 MHz, 40 MHz, 80 MHz, and 160 MHz) were proposed in the IEEE 802.11ac standard.).  
Claim 14 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claims 6 and 15,
Liu does not disclose determining, by a binary convolution coding (BCC) interleaver of the wireless device, a set of interleaving parameters; and performing, by a BCC interleaver, BCC interleaving on the error corrected bitstream based on the determined set of interleaving parameters prior to the DCM.  
(the first set of interleaver parameters can include, for a resource unit (RU) size of 26, a binary convolutional code (BCC) number of columns (Ncol) of 4 and BCC base subcarrier rotation (Nrot) of 1 for two or more spatial stream, ¶ [0010]); and performing, by a BCC interleaver, BCC interleaving on the error corrected bitstream based on the determined set of interleaving parameters prior to the DCM (Each interleaver 408a-408c can be configured to perform frequency interleaving ¶ [0087]. The BCC interleaver 520 serves to interleave the data stream when binary convolutional coding is applied. The BCC interleaver 520 may not be used when LDPC coding is applied instead of BCC coding. In various embodiments, the BCC interleaver 520 can include one or more of the interleavers 408a-408c of FIG. 4. ¶ [0091], Fig. 5 BCC interleaver 520 and modulator 540).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu by using the features, as taught by Yang in order to robustly improve communication efficiency, ¶ [0005]. 
Claim 15 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.
Claims 7 and 16,
	Liu does not disclose wherein the set of interleaving parameters includes a number of rows in the BCC interleaver and a number of columns in the BCC interleaver.
Yang discloses wherein the set of interleaving parameters includes a number of rows in the BCC interleaver and a number of columns in the BCC interleaver (the first set of interleaver parameters can include, for a resource unit (RU) size of 26, a binary convolutional code (BCC) number of columns (Ncol) of 4 and number of rows (Nrow) of 3, ¶ [0014]).


Claim 16 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7` above.

Claim 13,
	Liu discloses  wherein the distance between subcarriers is determined to be one subcarrier for the first bandwidth, one subcarrier for the second bandwidth, and three subcarriers for the third bandwidth (the DCM LDPC tone mapper maps the k-th complex number generated by the constellation mappers to the t(k)-th subcarrier as the following (refer back to FIG. 6), where D.sub.TM.sub._.sub.DCM is the LDPC tone mapping distance for the r-th RU when DCM is applied, ¶ [0042]. In figure. 7 LDPC with DCM shows 1 for the RU size 26, 1 for the RU size 52 and 3 for the RU size 106).
Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant respectfully argues on page 8 of the remarks regarding claims 1, 10 and 19 that Yang does not disclose wherein the number of data subcarriers is determined to be 26 for a first bandwidth of the frame and 54 for a second bandwidth of the frame.
(Fig. 9, ¶ [0076, 0077, 0122, 0052]. Yang discloses the Nsd the number of data tones to be 12, 24, 26, 51, 117, 234, 490.  Yang does disclose multiples data tones such as 26, 12, 24, 51, 117, 234, 490.  Therefore, it is a mere design choice for a person ordinary skill in the art would be able to achieve result by acquiring various data tones such as 54 instead of 12, 24, 51, 117, 234 or 490.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shahernaz (WO 2015076932 A1): Tabel 3 and 5 shows Nsd to be 26, 54.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.